Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 02/10/2021. Claims 1, 6-12 and 16-20 were amended; no claim was cancelled or added in a reply filed 08/10/2021. Therefore claims 1-20 are pending and subject to the non-responsive amendment below. 

Election/Restrictions
The amendments filed on August 10, 2021 including amendments to independent claims 6-20 are non-compliant.  Claims 6-20 are not readable on the elected invention because the Applicant is presenting claims that could have been restricted from the claims drawn to the other invention had they been presented earlier.  
Original independent claims 1, 6 and 16 claim set (Invention II) were directed towards methods and systems creating a sealed package record comprising a first material sequence number, wherein said first material sequence number is included when sending a second request for tracking package. The first material sequence number is also used to determine if a criterion is met.  However, while claim 1 (invention I) remains directed to the invention mentioned above, claim 6 and 16 are not. Claim 6 and 16 are now directed towards creating a sealed package record comprising a first material sequence number but sending a request to 
The examiner would have required restriction between inventions I and II because inventions I and II are directed to managing a shipment. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  Inventions I and II have materially different design and mode of operation, as indicated above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated would have been proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Inventions I and II have obtained separate statuses in the art by way of differing classifications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628